Title: To James Madison from William Lee, 24 July 1807
From: Lee, William
To: Madison, James



Sir,
Bordeaux July 24. 1807

I wrote you a few lines yesterday to announce to you the peace with Russia.  Prussia it is said is negotiating separately and the promulgation of the peace with her is hourly expected.  The articles of each treaty will be communicated to the Senate by the Emperor in person who we are told is to be at Paris on the 16 Augt for that purpose.  Several of his houshold have already arrived in that City.  The reports of the division of Europe between Alexander Emperor of the East, and Napoleon Emperor of the West, which I had the honor of stating to you in my respects of yesterday gain ground and are very generally credited.  Those letters from Russia which have given currency to these reports state this division in the following manner.  There are to be sixteen Kings in Europe eight under the protection of Alexander and the others under that of Napoleon. The forces of their Kingdoms are to be limited.
The old family of Naples is to be re instated
Joseph the present King of Naples to be King of Italy
Eugene V. King of Italy to be king of Holland
Louis King of Holland abdicates his Throne
The Emperor of Austria to be king of Austria and Bohemia
The Arch Duke Charles to be King of Hungaria
The Grand Duke Constantine to be King of the Greeks to reside at Constantinople
The Grand Duke of Berg, King of Poland
Jerome Bonaparte to be King of Saxony
Bernadotte Grand Duke of Hanover, and the King of Prussia is to have all his estates again except Westphalia and Prussian Poland.  Terms of peace have been offered by both Sovereigns to England which if not accepted a general coalition is to be formed against her.
These rumours at present engage the public mind.  They may be true in part, and I have therefore thought it proper to make them known to you  With great respect I have the honor to remain Your Obt. Servt.

Wm. Lee

